TIFF, L\~~~~~~                        GESERAI.
                          OFTEXAS
                            Auwrmr.      T-s          78711



                                      November        19, 1974


Mr. B.L.    DeBerry                                     Opinion   No. H- 453
State Highway Engineer
Texas Highway Department                                Re: Fees to be charged by
Austin,  Texas    78763                                 district clerk in eminent
                                                        domain proceedings.

Dear   Mr.   DeBerry:

         You have requested an opinion as to what fee a district clerk is
permitted   to charge in an eminent domain proceeding    and whether the
fee charged should cover all costs which normally    arise in such a
proceeding.

          In 1971 the district courts were for the first time given concurrent
jurisdiction   in eminent domain cases.         V. T. C. S.,   art. 3266a, art. 1970-
62.1. Previously        jurisdiction  in such cases was vested exclusively          in
the county courts.       On several   occasions    this office has been asked for
advice concerning       the fees which a county clerk is entitled to collect for
the services    rendered in such a case.         See, e.g.,   Attorney General
Opinions M-483 Q969), C-164 (1963), WW-1008 (1961), and V-726 (1948).
In 1967 the Legislature       enacted a statute authorizing      clerks of county
courts to collect a fee of twenty-five       dollars for services      rendered in
an eminent domain proceeding,          with or without objections.        V. T. C. S.
art.. 3930(b) (A) (ii).

         But when the Legislature    granted concurrent   jurisdiction to the
district  courts in eminent domain cases,    it failed to establish a particular
fee to be charged by district   clerks for services   rendered in such cases.
Instead in Article  3928, V. T. C. S., the Legislature    provided:

                  The District   Clerk   shall also     receive   the following
                  fees:

                  .   . .




                                         p.    2086
  Mr.   DeBerry     page 2    (H-453)




                       4. For such other duties prescribed,      authorized,
                   and/or permitted    by the Legislature  for which no fee
                   is set by the Legislature,   reasonable   fees shall be
                   charged.

  This provision authorizes    district   clerks to charge a reasonable       fee
  for the services   they render in condemnation       proceedings.     In our
  opinion they are permitted    to charge either a lump sum to cover all
  services   normally rendered in such proceedings         or, alternatively,
  a specific  fee for each service    actual,ly rendered.     It does not matter
  so long as all fees charged are for services        rendered and are reasonable.
  In view of the fact that the Legislature      has set a fee of twenty five dollars
  to be charged by county clerks for services rendered in condemnation
  cases,   in our opinion a similar fee would not be unreasonable          if charged
  by district clerks in such cases.

                                         SUMMARY

                        Whenever no fee has been set by the Legislature,
                   district clerks arepermitted   to charge a reasonable
                   fee for the services  they render.

                                                       Very   truly yours,




                                                u      JOHN L. HILL
                                                       Attorney General      of Texas




+&$jh..~si\:‘”                          --


   DAVID M. KENDALL,         Chairman
   Opinion Committee

   lg




                                             p. 2087